Citation Nr: 1133995	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously considered this matter in November 2010 and March 2011.  It was remanded in November 2010 to schedule the Veteran for the Travel Board hearing he requested in his October 2007 substantive appeal on a VA Form 9.  He requested that this hearing be cancelled and his claims file be forwarded to the Board for adjudication based on the evidence of record in a statement dated later in November 2010, however.  As such, his hearing request has been considered withdrawn.  See 38 C.F.R. § 20.704(e).  This matter was remanded in March 2011 for development.  

In May 2011, this matter last was adjudicated by way of a supplemental statement of the case (SSOC).  Additional pertinent evidence thereafter was submitted by the Veteran.  Neither he nor his representative waived the right to have this evidence considered by the agency of original jurisdiction, who in this case is the RO/Appeals Management Center (AMC), in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  However, the Board finds herein that a remand is required.  The additional evidence thus will be considered below by the RO/AMC before the appeal is returned to the Board.

As noted above, this matter once again is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of the Veteran's entitlement to a TDIU unfortunately must be remanded again.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without additional development.

In the Board's March 2011 remand, it was noted that the Veteran's service-connected lumbar spine disability (degenerative changes) and service-connected left knee disabilities (degenerative joint disease and lateral laxity) collectively do not meet the schedular percentage rating requirements for a TDIU.  It then was noted, however, that a TDIU still may be assigned on an extraschedular basis if the Veteran is unemployable by reason of his service-connected disability or disabilities and that, in this circumstance, referral is made to the Director of the Compensation and Pension Service for consideration.  See 38 C.F.R. § 4.16(b) (2010).  The possibility was raised that further development, to include a medical examination and opinion and/or a social and industrial survey, may be required to fulfill VA's duty to assist before determining whether or not to make such referral.  Accordingly, the Board's remand instructions directed, inter alia, that any additional development indicated be undertaken.  Ordering a VA medical examination and opinion and/or a social and industrial survey was to occur "if necessary."

No VA medical examination and opinion and/or social and industrial survey subsequently was ordered.  Following completion of other directed development (providing the Veteran with a notice letter as well as obtaining and associating with the claims file updated VA treatment records), the AMC readjudicated the Veteran's entitlement to a TDIU by way of a May 2011 SSOC.  Noted therein once again was that the Veteran's service-connected lumbar spine disability and service-connected left knee disabilities do not satisfy the schedular percentage rating requirements for a TDIU.  It then was noted that referral to the Director of the Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis is warranted only in exceptional cases.  Finally, the AMC concluded that the Veteran's case was not such a case.

Although not explicitly stated, inferred from the fact that no VA medical examination and opinion and/or social and industrial survey was ordered prior to the May 2011 SSOC readjudication that such an examination and opinion and/or social and industrial survey was not deemed necessary by the RO/AMC.  The Board disagrees given the medical and lay evidence of record.  This evidence is summarized as follows.

The Veteran has indicated that he became unable to continue doing even part time manual labor work as a result of his service-connected lumbar spine disability and service-connected left knee disabilities during the period on appeal.  The Veteran also has indicated that he is not trained to do office work.  

In May 2005, Dr. D.B. opined that the Veteran's lumbar spine disability is severe and renders him no longer "able to carry out the day to day activities of a job."  

VA spine and joints examinations dated in June 2005 reflect that the Veteran only worked part time in landscaping due to his service connected disabilities.

Dr. P.H. indicated that the Veteran's "functioning is very limited" due to his lumbar spine disability later in June 2005.  

December 2005 treatment records from Albany Spine and Medical Clinic document that the Veteran reported stopping work in 1999.

C.L. noted in a lay statement received in January 2006 that she hired the Veteran to paint her house, that he only performed half a day of labor before having to quit due to his back, and that she had to hire someone else to finish the job.  

A.L. similarly noted in a lay statement received in January 2006 that she hired the Veteran to do some landscaping in November 2005, that he had to quit after 3.5 hours due to his back and knee, and that she had to hire someone else to finish the job.

In a lay statement dated in March 2006, Y.W. indicated that the Veteran did a great job with landscaping and yard work for her in April 2005 but was unable to complete such work in late February 2006 due his back and knee.

Also in March 2006, Dr. D.B. determined that the Veteran is not able to perform the duties necessary to maintain employment in his field of work as a result of his lumbar spine disability and left knee disabilities.  

The Veteran reported that he was retired at his April 2006 VA joints examination and VA spine examination.

Dr. D.B. concluded in May 2011 that the Veteran is "totally disabled from doing the type of work he had done since being discharged from the military."

Almost all of the above medical and lay evidence concerns the Veteran's inability to perform manual labor work as a result of his service-connected lumbar spine disability and his service-connected left knee disabilities.  His perceived inability to engage in office work due to these disabilities has not been considered must less confirmed.  No comment was made regarding his ability or lack thereof stemming from them to undertake any other types of work.  It follows that insufficient information exists to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Detailed information which may impact this determination, such as that with respect to the Veteran's level of education, any special training, and all previous work experience, additionally is absent.  As the aforementioned lacking information is vital to determine whether or not to make a referral to the Director of the Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis, a medical examination and opinion and/or social and industrial survey is necessary to fulfill VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records regarding the Veteran.  Also obtain and associate with the claims file, after securing any required authorization, any additional pertinent records identified by him during the course of this remand.  

2.  After completion of the above development, order a VA medical examination and opinion and/or a social and industrial survey regarding the impact of the Veteran's service-connected lumbar spine disability and service-connected left knee disabilities on his employability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding his functioning given his service-connected disabilities, level of education, any special training, and all previous work experience.  Any assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  Thereafter, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  All types of work (manual, office, other) shall be discussed in this regard.  A complete rationale with specific comment on the pertinent medical and lay evidence of record also shall be provided.  Each of the above actions shall be documented fully in a report associated with the claims file.

3.  Finally, readjudicate the Veteran's entitlement to a TDIU.  This shall include specific consideration of whether referral to the Director of the Compensation and Pension Service for extraschedular consideration is warranted.  If so, such referral shall be made.  If not, a complete rationale for this conclusion shall be provided in a SSOC.  The Veteran and his representative shall be provided with a copy of such an SSOC and afforded a reasonable opportunity to respond to it.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


